Title: From Thomas Jefferson to Stephen Cathalan, Jr., 8 October 1792
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Philadelphia Oct. 8. 1792.

The bearer hereof Doctor Waters, a physician of this place, and citizen of the U.S. proposing to go into the South of France for his health, I take the liberty of recommending him to your attentions and services. He is the son in law of Mr. Rittenhouse who is the director of the mint of the U.S. and well known in the republic of letters. He is a man of science, worth, and discretion, and will therefore in every point of view merit any service you can render him.—I am uninformed of the arrangements he takes for the regular supply of his expences, and I know that no arrangements can ensure against all accidents. Should any thing of this kind happen with him, and induce an application to you, I make myself responsible for his engagements to you, and for these and all other favors to him shall hold myself bound to you as if done to myself. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

